UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7343



JOHN EDWARD SCRUGGS, JR.,

                                           Petitioner - Appellant,

          versus


GEORGE DEEDS, Warden;     ATTORNEY GENERAL OF
VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-26-R)


Submitted:   February 27, 1998            Decided:   March 20, 1998


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Edward Scruggs, Jr., Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. To the extent that Scruggs alleges cause
for the procedural default of his malicious prosecution claim, we

find that his attorney was not ineffective, and thus that federal

review of this claim is barred. See Harris v. Reed, 489 U.S. 255,
262 (1989). Accordingly, we deny a certificate of appealability and

dismiss the appeal substantially on the reasoning of the district

court. Scruggs v. Deeds, No. CA-97-26-R (W.D. Va. Sept. 15, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                2